DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10-13, 15 and 16 recite “a thin profile section” (in line 18 in claim 1). This is unclear because “thin” has not been defined as a particular thickness. Would 1 mm qualify? Would 1 inch qualify? For purposes of examination, any panel with the thickness less than the length or width will be interpreted as thin. Claims 2-25 are rejected for being dependent on claim 1. 
Claims 1-20 recite “generally equal to or less than” and/or “generally.” This is unclear because “generally equal to” and “generally” have not been defined. Would +/- 1% be generally equal to (claims 2-9), generally circular (claim 10) or generally uniform (claim 11)? Would +/- 15% qualify? For purposes of examination, +/-10% will be interpreted as meeting the claim. Claims 21-25 are also rejected for being dependent on claim 1.
Claims 10, 11, 13 and 15-18 recite “at least substantially all.” This is unclear because “at least substantially all” has not been defined. Would within 1% be at least substantially all? Would within 15% qualify? For purposes of examination, within 10% will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0274306 Strong (hereinafter Strong1) in view of US 7,069,865 Strong (hereinafter Strong2).
Regarding claim 1, Strong1 teaches a panel 12 (paragraph 0003) constructed from blow-molded plastic (paragraph 0053), the blow-molded plastic panel comprising 
a first outer surface (top) having a generally planar configuration, 
a second outer surface (bottom) generally spaced apart from the first surface (figure 2), 
a nominal panel thickness (PT) measured between the first surface and the second surface, the nominal panel thickness measured in inches (2-10 cm = 0.7874 – 3.937 inches, figure 2 and paragraph 0089), 
a hollow interior portion at least partially disposed between the first surface and the second surface, the first surface, the second surface and the hollow interior portion being integrally formed during the blow-molding process (paragraph 0054) as part of a unitary, one-piece structure (paragraph 0061), 
a nominal wall thickness (WT) of the first surface and the second surface, the nominal wall thickness measured in inches (paragraph 0089 and figure 5, where in figure 5 the wall thickness is approximately half of the thickness of layer 22, and while the figures may not be to scale, the figures lend guidance regarding the structure of the panel, 0.5-2.5 mm = 0.01970 – 0.0984 inches,), 
a plurality of depressions 20 integrally formed in the second surface (paragraph 0058) and extending towards the first surface, the plurality of depressions covering at least a majority of the second surface (figure 2), and 
a nominal distance (D) separating adjacent depressions measured from an edge of one depression to an edge of an adjacent depression, the nominal distance measured in inches (figure 2), 
wherein the panel includes a thin profile section that is 12-24 ft2 (paragraph 0051, 6-8 ft x 2-3 ft). 
Strong1 does not teach the value of the nominal distance. Strong2 teaches a blow-molded table top structure (abstract) with a plurality of depressions 200 formed in the second surface and extending towards the first surface (figure 6), where the nominal distance separating adjacent depressions is equal to the thickness of the table top (Strong2 column 11, lines 59-61, where Strong1 teaches that the PT, and therefore the D, is 0.7870-03.937 inches, paragraph 0089). 
One reading Strong1 as a whole would appreciate that Strong1 is not concerned with the particular separation distance of the depressions, only the construction of the product. It would have been within the purview of one of ordinary skill in the art to choose to optimal depression separation to achieve the desired strength and properties of the product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation distance of Strong2 in the product of Strong1 because this achieves a lightweight, high-strength structure with relatively uniform properties (column 11, lines 45-49). 
Therefore, Strong1 in view of Strong2 teaches that WT • PT • D is (0.0197 – 0.0984)(0.787 – 3.937)(0.787 – 3.937) = 0.0122 – 1.525 inches. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.0122 – 1.525 reads on the claimed range of less than or equal to 0.030. 
Regarding claims 2-7, Strong1 teaches a panel thickness of 2-10 cm = 0.7874 – 3.937 inches (paragraph 0089). Strong1 does not teach a thickness of less than 0.1 inches. However, Strong1 does teach that the thickness of the table top may be larger or smaller depending on the desired configuration of the table (paragraph 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the thickness of the table based on the desired configuration and desired application for the table. 
Please also note that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claims 8 and 9, Strong1 teaches that the nominal wall thickness is less than about 0.04 inches (0.5-2.5 mm = 0.0197 – 0.0984 inches, paragraph 0089 and figure 5, where in figure 5 the wall thickness is approximately half of the thickness of layer 22, and while the figures may not be to scale, the figures lend guidance regarding the structure of the panel). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.0197 – 0.0984 inches reads on the claimed range of less than or equal to 0.04 inches. 
Regarding claim 10, Strong1 teaches that all of the depressions of the plurality of depressions in the thin profile section have a generally circular configuration (figure 15, where elliptical is generally circular) with at least two portions 54,56 (figure 12). 
Regarding claim 11, Strong1 in view of Strong2 teaches the values of PT, WT and D with respect to claim 1 above. Strong1 additionally teaches that substantially all of the depressions of the plurality of depressions in the thin profile section have a uniform size, shape and configuration (figure 4), 
substantially all of the depressions of the plurality of depressions in the thin profile section are generally uniformly spaced from adjacent depressions (figure 15).
Regarding claim 12, Strong1 in view of Strong2 teaches the values of PT, WT and D with respect to claim 1 above. Strong1 in view of Strong2 further teaches that the nominal panel thickness in the thin profile section is a mean distance between the upper surface and the lower surface,
wherein the nominal wall thickness in the thin profile section is a mean wall thickness of the first surface and the second surface, 
wherein the nominal distance in the thin profile section is a mean distance separating adjacent depressions of the plurality of depressions (figure 2, where because of Strong1’s silence regarding variation in the distances and thickness, the examiner is taking the position that the distances and thickness is uniform). 
Regarding claim 13, Strong1 in view of Strong2 teaches all of the limitations with respect to claims 1, 11 and 12 above. 
Regarding claim 14, Strong1 in view of Strong2 teaches all of the limitations with respect to claim 1 above. 
Regarding claims 15-18, Strong1 in view of Strong2 teaches the values of PT, WT and D with respect to claim 1 above. Strong2 further teaches that the plurality of depressions are disposed in a generally uniform arrangement with a generally uniform configuration and generally uniform characteristics, with each depression separated from an adjacent depression by a generally constant distance that covers at least substantially the entire second surface to form a structure with generally uniform strength and structural integrity (column 11, lines 45-49 and figure 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the uniform arrangement, configuration and characteristics of the depressions separated by a constant distance of Strong2 in the product of Strong1 because this creates a structure with generally uniform strength and structural integrity (column 11, lines 45-49).
Regarding claim 19, Strong1 in view of Strong2 teaches the values of PT, WT and D with respect to claim 1 above. Strong1 teaches that the first surface has a generally planar outer surface (figure 1) and forms an upper surface of a table top (paragraph 0049). 
Regarding claim 20, Strong1 in view of Strong2 teaches the values of PT, WT and D with respect to claim 1 above. Strong2 teaches that the depressions in the plurality of depressions are sized and configured to help support the first surface in a generally consistent manner so that the first surface has generally uniform characteristics (column 11, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the supportive size and configuration of depressions of Strong2 in the product of Strong1 because this creates a structure with generally uniform characteristics (column 11, lines 45-49).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Strong1 in view of Strong2 as applied to claim 1 above, and further in view of US 2003/0233968 Strong et al (hereinafter Strong3).
Regarding claim 21, Strong1 in view of Strong2 teaches the plastic panel, but does not teach a frame. Strong3 teaches a table top structure wherein the upper surface comprises an upper surface of the tabletop and the lower surface comprises a lower surface of the tabletop (paragraph 0015);
wherein a frame 40 is connected to the lower surface of the tabletop (figure 2).
Strong3 does not explicitly teach the distance between the frame and the upper surface of the table top. “[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed distance between the frame and upper surface of the table top do not impart patentability to the claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the frame of Strong3 in the product of Strong1 because a frame allows the table to be propped up for use. 
Regarding claim 22, Strong3 teaches one or more depressions disposed between the upper surface of the frame and the upper surface of the tabletop (figure 3A).
Regarding claim 23, Strong3 teaches a frame receiving portion disposed in the lower surface and at least a portion of the frame disposed within the frame receiving portion. (figure 3A).
Regarding claims 24 and 25, Strong3 does not explicitly teach the distance between the frame and the upper surface of the table top. “[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed distance between the frame and upper surface of the table top do not impart patentability to the claims.

Response to Arguments
Applicant's arguments filed December 22, 2020, have been fully considered but are moot in view of the new rejection for the WT limitations as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781